Citation Nr: 9903905	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky denying the veteran's claim for an increased rating 
for defective hearing in the veteran's right ear.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's
claim has been obtained by the RO.

2. The veteran does not have total deafness in his left ear.


CONCLUSION OF LAW

A schedular rating in excess of 10 percent for right ear 
hearing loss is not warranted under the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.85, 
4.87, Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claim to be well grounded 
and is satisfied that all evidence necessary for an equitable 
disposition of the claim has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is based on the average impairment of earning 
capacity, and separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  

The determination of the degree of hearing impairment is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry.  38 C.F.R. § 4.85.  The 
Rating Schedule establishes 11 levels of hearing impairment, 
with least impairment at level I, to greatest impairment at 
level XI.  38 C.F.R. § 4.87, Table VI.  The VA general 
Counsel has held in a precedent opinion that when service 
connection is in effect for hearing loss in only one ear, and 
total deafness is not present in both ears, the nonservice-
connected ear is considered normal for rating purposes.  
VAOPGCPREC 32-97; 62 Fed. Reg. 63,605 (1997).  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  Moreover, this precedent 
opinion has been upheld by the United States Court of 
Veterans Appeals.  See Boyer v. West, 11 Vet. App. 477, 479-
480 (1998). 

The record reflects and the veteran does not dispute that he 
is not totally deaf in his left ear.  Therefore, his left ear 
is considered normal for rating purposes.  Normal hearing in 
one ear (level I) with total deafness in the other ear (level 
XI) warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6101.  Under the schedular criteria, the 
currently assigned evaluation of 10 percent is the maximum 
evaluation possible in the absence of total deafness in the 
nonservice-connected left ear.  Therefore, an increased 
schedular evaluation is not warranted.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service to determine if a higher evaluation is warranted on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  The 
record reflects that the veteran has not undergone recent 
hospitalization or received frequent outpatient treatment for 
the disability.  The veteran claims that the disability is 
manifested by total deafness in his right ear, and total 
deafness in his right ear is contemplated by the assigned 
evaluation of 10 percent.  In sum, there is no indication 
that the average industrial impairment resulting from the 
disability is in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has concluded that referral 
of the claim for extra-schedular consideration is not 
warranted. 


ORDER

A rating in excess of 10 percent for right ear hearing loss 
is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 4 -


